Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/331940 filed 06/07/2022.     
Claims 1-5 & 11-24 have been examined and fully considered.
Claims 22-24 are newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 1-5 & 11-24 are rejected under 35 U.S.C. 103 as being obvious over FEDEROFF in US 20170052204 in view of COHEN in US 20180275144 and further in view of FONTEH in Free amino acid and dipeptide changes in the body fluids from Alzheimer’s disease subjects.
	With respect to Claims 1, 3, 18, & 20, FEDEROFF et al. teach of methods of determining if a subject has an increased risk of suffering from memory impairment. The methods comprise analyzing at least one plasma sample from the subject to determine a value of the subject's lipidomic profile, and also analyzing the gene expression profile from leukocytes and comparing the value of the subject's biomarker profile (lipidomic profile plus gene expression profile) with the value of a normal biomarker profile and of doing this trough UPLC, FIA, and/or tandem mass spectrometry(paragraph 0074). A change in the value of the subject's biomarker profile, including a change in the subject's biomarker profile, over normal values(comparison to a control) is indicative that the subject has an increased risk of suffering from memory impairment compared to a normal individual(abstract). More specifically, FEDEROFF et al. teach of obtaining/isolating a plasma sample(paragraph 0031), and then analyzing/measuring the lipidomic populations in the sample which include carnitines and phosphatidylcholines and sphingomyelins(paragraph 0031, table 1, paragraph 074), by biochemical analysis including mass spectrometry among other things(paragraphs 0010-0011, 0028, 0071-0074, 0084-0085, Table 8). FEDEROFF et al. further teach of that having these biomarkers in particular levels indicate that the subject is likely to have a memory loss disease including Alzheimers and mild cognitive impairment(paragraph 0003,paragraph 0005 & 0016). FEDEROFF et al. also teach of determining whether the metabolite level is higher or lower than the normal level(paragraph 0032 & 0045, and if there is a change in comparison to normal levels in a normal patient that the patient likely has a memory loss disorder(abstract). Therefore it would be obvious to one of ordinary skill that any level that is different from the normal level could be indication of a disease condition. FEDEROFF et al. also teach of negative predictive value/ biomarker correlations (negative correlation) (paragraph 0018 & 0076). FEDEROFF et al. do not teach of the dodecanoyl or decenoyl carinitines as biomarkers. COHEN et al. is used to remedy this.
	COHEN et al. teach of methods of detecting Alzheimer’s disease using novel biomarkers or sets thereof(abstract) and of using UPLC tandem mass spectrometry for detection(paragraph 0336). COHEN et al. further teach of using carnitine as a biomarker(paragraph 0016), and further of identifying dodecanoyl moieties with the carnitines(paragraph 0014 & Table 1) and of detection of other biomarkers(paragraph 0074, 0014 among others), and of comparison to controls(paragraph 0033). COHEN et al. also teach of the detection of valylvaline (paragraphs 0014 & 0017, & table 1 among other places). It would have been obvious to one of ordinary skill to use the marker and variants of the ones used in COHEN to diagnose alzheimers and memory loss diseases in the method of FEDEROFF due to the need in the art for better biomarkers for diagnosing memory loss diseases (paragraph 0006-0012). FEDEROFF and COHEN do not teach of the negatively associated valine biomarker, however FONTEH et al. is used to remedy this.
	FONTEH et al. teach of a method of determining free amino acids in alzheimers disease patients(pAD) and of comparing them to controls (CT) and detection by liquid chromatography, tandem mass spectrometry(abstract). Specifically, FONTEH et al. teach of detection of valine levels that are lower in pAD patients, than those that are found in the control (CT) patients(Page 217, right column, last paragraph, also Table I & II). It would have been obvious to one of ordinary skill in the art to detect negatively associated valine for AD detection as is done in FONTEH, in the methods of COHEN and FEDEROFF due to the need in the art for studies/determination of amino acids associated changes with alzheimer’s disease (FONTEH, page 213, column 2, second to last paragraph).
	With respect to Claim 2, FEDEROFF et al. teach of the sample being plasma or CSF (paragraph 0006 & 0008).
	With respect to Claims 4-5, FEDEROFF et al. teach of detection of the claimed biomarkers and metabolites of (Table 1, paragraphs 0045-0046, paragraph 0054, 0031, & Table 1).
	With respect to Claims 11-14, COHEN et al. teach of using an ADAS-Cog test (paragraph 0303). COHEN et al. further teach of measuring aB1-42/tau ratios (paragraph 0296-0298). See above claims for the teachings of the biomarker detections.
	With respect to Claims 15-16, COHEN et al. teach of making determinations of brain volume in correlation with the biomarker determinations (paragraph 0299), and of using a ADAS-Cog test(paragraph 0303). COHEN et al. teach of further calculations of other scores (paragraphs 0305, 0347-0348, table 4). FEDEROFF et al. teach of the detection of scores (paragraphs 0050-0052 & 0062).
	With respect to Claim 17, 19, & 21, FEDEROFF et al. teach of beginning treatment (paragraph 005).
	With respect to Claims 22-24, COHEN et al. teach of isoleucine being decreased in AD patients in comparison to controls(leucine is a branched chain amino acid)(Page 21, table 4, about halfway down).
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
The prior 112 and 101 rejections were overcome due to the amendments made 06/07/2022.
Applicant’s arguments with respect to claim(s) have been considered but are moot because they do not apply to the combination of references use as new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, FONTEH is used as a references now as shown above and PARKER is not. All of applicant’s arguments with respect to the prior art, revolved around PARKER.
Priorly, applicant had argued that both FEDEROFF and COHEN do not teach of detecting all of the claimed biomarkers, with the specific positive/negative correlations claimed. With respect to this, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, in response to applicant's argument that FEDEROFF and COHEN possibly teaching that valine levels are increased and not decreased for AD patients, while the claims require a decrease and therefore one would not look to a reference which teaches of a decrease,  the examiner would like to remind applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Since the prior art combination in light of the newly used reference FONTEH teaches of the new claim limitations as amended 06/07/2022 as shown above, and specifically of the valine decrease with AD patients, it would have been obvious to one of ordinary skill that this might be something associated with AD.
All claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797